            Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 1 of 14                                 FILED
                                                                                                 2020 Sep-03 AM 09:17
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

BOARD OF DENTAL EXAMINERS                         )
OF ALABAMA, and its members in their              )
official capacities,                              )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   CIVIL ACTION NO.
                                                  )
FEDERAL TRADE COMMISSION,                         )
                                                  )
       Defendant.                                 )

     COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

       Pursuant to Fed. R. Civ. P. 65 and the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Plaintiffs the Board of Dental Examiners of Alabama, and its members in their official capacities

(“Plaintiffs” or the “Board”) bring this action for declaratory judgment and injunctive relief against

Defendant Federal Trade Commission (“Defendant” or the “FTC”).

                                        INTRODUCTION

       1.       The Board seeks a judicial declaration that the State of Alabama is free to regulate

the health, safety, and welfare of its citizens, including by establishing requirements for the

practice of dentistry within this State, without unlawful interference from the federal government

or its regulatory agencies, including the FTC, under the guise of Sherman Antitrust Act scrutiny,

15 U.S.C. § 1, et. seq., where, as here, the State of Alabama has put in place adequate procedures,

including a substantive antitrust review process, to ensure that the Board is acting pursuant to

clearly articulated policies and is actively supervised by the State as provided in North Carolina

State Bd. of Dental Examiners v. F.T.C., 574 U.S. 494 (2015) (“N.C. Dental”).

       2.       On April 17, 2020, the FTC issued a Civil Investigative Demand (“CID”) to the

Board, requesting information relating to the passage and subsequent plain enforcement of

                                                  1
             Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 2 of 14



Alabama state regulations that prohibit the taking of “digital images” or “digital impressions” of a

patient’s mouth without the “direct supervision” of a dentist on-site and physically present.1

Because these regulations were promulgated with the clear imprimatur of the State of Alabama

under procedures designed to insulate the Board and its members from Sherman Act scrutiny—

indeed, its enabling statute directly references the State’s desire to immunize Board members from

Sherman Act liability for the potential anticompetitive effects of its actions—the Board is immune

from Sherman Act liability, and cannot now be scrutinized by the federal government for its

passage and plain enforcement of these regulations.

        3.       Accordingly, the Board requests this Court to enjoin the FTC’s CID and civil

investigation and to declare that the Board is under no obligation to respond to the FTC’s CID

because, as an arm of the State, the Board is immune from FTC scrutiny and cannot be commanded

to submit to the FTC’s investigation because “nothing in the language of the Sherman Act or its

history . . . suggests that its purpose was to restrain a state or its officers or agents from activities

directed by its legislature.” Parker v. Brown, 317 U.S. 341, 350–51 (1943).

                                                  PARTIES

        4.       Plaintiffs, the Board of Dental Examiners of Alabama and its members in their

official capacities, is a state agency established by the State of Alabama “to carry out the purposes

and enforce the provisions of [the Dental Practice Act of Alabama].” See Ala. Code § 34-9-40(a)

(1975). “The board . . . consist[s] of six dentists . . . and one dental hygienist,” each of whom are

citizens of Alabama. See id.




1
 Because the FTC’s CID closely tracks the subject matter and discovery in SmileDirect’s action against the Board
and its members, in D. Leeds, et al. v. Adolphus Jackson, et al., Case No. 2:18-cv-01679-RDP, in the United States
District Court for the Northern District of Alabama, which is currently pending on interlocutory appeal before the
Eleventh Circuit Court of Appeals, the Board files this action as a related proceeding.

                                                        2
            Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 3 of 14



       5.       By statute, the Alabama Legislature declared that the Board “may define and

regulate the practice of dentistry and dental hygiene in a manner that prioritizes patient health,

safety, and welfare, even if the rule has elements that appear anticompetitive or have an anti-

competitive effect when the effect on public health, safety, and welfare is clearly demonstrated

and documented by the board.” Id. at § 34-9-43.2(b). The State of Alabama further declared:

“Nothing in this section shall be construed to constrict or expand the current duties and

responsibilities of the members of the board in any context outside of federal or state anti-trust

immunity beyond that which existed prior to the ruling in the United States Supreme Court

decision N.C. State Bd. of Dental Examiners v. FTC, 135 S. Ct. 1101 (2015).” Id. at § 34-9-43.2(e).

       6.       The Eleventh Circuit has held that it is “well-settled that Eleventh Amendment

immunity bars suits brought in federal court when the State itself is sued and when an ‘arm of the

State’ is sued.” Versiglio v. Bd. of Dental Examiners of Ala., 686 F.3d 1290, 1291 (11th Cir. 2012)

(quoting Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003)). Further, “[o]n May 25, 2012,

the Alabama Supreme Court issued a decision holding that the Board is in fact an arm of the state

and is entitled to immunity from suits in Alabama state courts. In so holding, the Alabama

Supreme Court conclusively held, ‘that the Board is “an arm of the state” rather than a mere

“franchisee licensed for some beneficial purpose . . . .” Therefore, the Board is entitled to

immunity.’” Id. at 1292 (citing Ex parte Bd. of Dental Exam’rs of Ala., 102 So. 3d 368 (2012)).

       7.       Defendant, the Federal Trade Commission (“FTC” or the “Commission”), is an

independent administrative agency established by the United States Congress with the capability

of being sued under the Constitutional and statutory provisions hereinafter alleged.

       8.       Congress has granted the FTC jurisdiction to “prevent persons, partnerships, or

corporations . . . from using unfair methods of competition.” 15 U.S.C § 45(a)(2). However, the



                                                3
               Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 4 of 14



FTC has no jurisdiction or authority to take action against a state (or its bona fide state agencies),

and Congress has never acted or implied an intent to enlarge the FTC’s authority to extend over

states’ regulation of the practice of dentistry. Congress has never authorized the FTC to use its

antitrust enforcement power to preempt state statutes. Congress has never authorized the FTC to

regulate state statutory non-price and non-commercial restrictions, such as are at issue in this

matter.

          9.       No Supreme Court opinion has held that the FTC has jurisdiction over a bona fide

state agency; has jurisdiction to preempt a clear state statute; or has jurisdiction to regulate non-

price and non-commercial restrictions.2

          10.      The FTC is empowered to initiate administrative proceedings by issuing

administrative complaints only if it has “reason to believe that any such person, partnership, or

corporation has been or is using any unfair method of competition . . . .” 45 U.S.C § 45(b).

          11.      The federal government’s sovereign immunity does not preclude this suit because

this is “an action in a court of the United States seeking relief other than money damages and

stating a claim that an agency or an officer or employee thereof acted or failed to act in an official

capacity or under color of legal authority.” 5 U.S.C. § 702.

          12.      The FTC has commenced a civil investigation into the acts of the Board, but that

investigation has not resulted in any sort of complaint or enforcement action. The FTC issued a

civil records subpoena to the Board on April 27, 2020 as part of its investigation. The Board has

not responded to that subpoena.




2
 “We find nothing in the language of the Sherman Act or in its history which suggests that its purpose was to restrain
a state or its officers or agents from activities directed by its legislature.” Parker, 317 U.S. at 350–51.

                                                          4
          Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 5 of 14



                                  JURISDICTION AND VENUE

       13.        This action arises under the Constitution and laws of the United States, and this

Court has federal question jurisdiction over this action pursuant to Article III of the Constitution

and 28 U.S.C. § 1331.

       14.        The FTC Act contains no waiver of sovereign immunity by Alabama or any other

state, as is unmistakably clear in the language of the statute.

       15.        The Board has suffered and continues to suffer a concrete and particularized harm

by being served with the FTC’s April 17, 2020 CID and by being required to spend time and money

collecting documents and information to respond to the FTC’s “specifications,” including

interrogatories and requests for documents.

       16.        Without waiving its sovereign immunity under the Tenth Amendment, the Board

seeks an injunction against the FTC’s CID and a judicial determination that the Board cannot be

compelled to respond to the FTC’s CID; that it is immune from FTC scrutiny under the Sherman

Act for these purposes; and that the Board is further immune from such scrutiny under the United

States Constitution, including Article I, Section 8 (the Commerce Clause); and the Tenth

Amendment.

       17.        This action is further brought pursuant to the Declaratory Judgment Act, 28 U.S.C.

§ 2201, et seq.

       18.        Venue is proper in the Northern District of Alabama under 28 U.S.C. § 1391(b)(2)

because the Board’s actions and the FTC’s investigation of the Board’s actions took place in

Birmingham, Alabama.




                                                  5
         Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 6 of 14



                                  FACTUAL BACKGROUND

       19.     The Dental Practice Act of Alabama governs the practice of dentistry in the State

of Alabama. See Ala. Code §§ 34-9-1, et seq.

       20.     Section 34-9-40(a) establishes and vests the Board of Dental Examiners of Alabama

with authority to “carry out the purposes and enforce the provisions of this chapter.” See Ala.

Code § 34-9-40 (1975).

       21.     The Act further describes the powers and responsibilities of the Board, including,

in relevant part, to “(4) Make rules and regulations regarding sanitation . . . (7) Conduct hearings

and proceedings to impose the penalties specified in Section 34-9-18 . . . (9) Investigate alleged

violations of this chapter and institute or have instituted before the board or the proper court

appropriate proceedings regarding the violation . . . (10) Adopt rules and regulations to implement

this chapter,” and so forth. See Ala. Code § 34-9-43.

       22.     In 2010, the Alabama Legislature amended the Dental Practice Act to cover anyone

who “[d]irectly or indirectly, by any means or method, makes impression of the human tooth, teeth,

jaws, or adjacent tissue, or performs any phase of any operation incident to the replacement of a

tooth or any part thereof.” Ala. Code § 34-9-6(2) (1975).

       23.     The Dental Practice Act further defines the practice of dentistry as anyone who

“[u]ses a roentgen, radiograph, or digital imaging machine for the purpose of making dental

roentgenograms, radiographs, or digital images, or who gives, or professes to give, interpretations

or readings of dental roentgenograms, radiographs, or digital images, or radiographic or roentgen

therapy.” Ala. Code § 34-9-6(7) (1975).

       24.     In 2015, the Supreme Court decided N.C. Dental, which changed the landscape for

state agency rulemaking. See N.C. Dental, 574 U.S. 494.



                                                 6
           Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 7 of 14



       25.     In response, in 2018, the Alabama Legislature enacted Ala. Code § 34-9-43.2 to

clarify that its delegation of regulatory authority to the Board and other state agencies is designed

to comply with “the United States Supreme Court decision [N.C. Dental].” See id.

       26.     The Alabama Legislature also put in place a number of procedures by which it

reviews the substance of and either accepts, modifies, or rejects a proposed regulation of the Board.

See Ala. Code § 41-22-23. During the entirety of this substantive antitrust review process, the

Alabama Legislature maintains authority to veto or modify a proposed regulation. See id.

       27.     After the Alabama Legislature modified its antitrust review procedures, the Board

amended Ala. Admin. Code r. 270-x-3-.10 (“Duties of Allied Dental Personnel”) (the

“Regulation”), and in particular subparts (2)(k) and (2)(o), which, prohibit “[a]llied dental

personnel,” including “dental hygienists, dental assistants and dental assistants,” from, in part,

making “digital impressions” or “digital images” of a patient’s teeth without the “direct

supervision” of a dentist. See Ala. Admin. Code r. 270-x-3-.10; see also Ala. Code § 34-9-6(2)

and (7).

       28.     Further, by regulation, “[d]irect supervision is defined as supervision by a dentist

who authorizes the intraoral procedure to be performed, is physically present in the dental facility

and available during performance of the procedure, examines the patient during the procedure and

takes full professional responsibility for the completed procedure.” Ala. Admin. Code r. 270-x-3-

.06 (“Direct Supervision Defined”).

       29.     The Regulation was initially submitted to the Administrative Procedure Office of

the Legislative Services Agency, Legal Division, for review and approval. During the review and

approval process, the Regulation received three independent, merits-based reviews before it was

approved. First, it was published in Volume XXXVI, Issue No. I, of the Administrative Monthly



                                                 7
          Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 8 of 14



for a minimum of 35 days. Second, on December 8, 2017, the Legislative Reference Service

conducted an independent antitrust review of the merits of the Regulation in accord with Ala. Code

§ 41-22-22.1.    See id. at 13–15.      Finally, the Legislative Services Agency conducted an

independent review of the merits of the Regulation and concluded, in relevant part, that it would

not significantly harm or endanger the public health, welfare, or safety, that it would not have the

effect of directly or indirectly increasing the costs of any goods or services involved, and that it

would not have an economic impact. See id.

       30.      Public comment was invited during this process, but SmileDirectClub, LLC

(“SmileDirect”) did not participate in that process.

       31.      In 2018, the Board became aware that SmileDirect, an out-of-state company, was

using local store fronts, called “SmileShops,” to take digital images and digital impressions of its

patients’ teeth through the use of an iTero device, without the direct supervision of a dentist.

       32.      The official iTero® Element Orthodontic Training Video and iTero® Element™

Orthodontic Patient Video placed on YouTube by the manufacturer of the device shows the

intra-oral, clinical nature of this digital imaging procedure.




See https://www.youtube.com/watch?v=hDzBjbqD-KI.


                                                  8
           Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 9 of 14



         33.    Digital images are self-evidently being created—indeed, the patient video begins

with the narration: “Every smile tells a story and every story creates an impression. That’s why

we’ve invested in the latest digital imaging technology.”3 Despite the intra-oral digital imaging

taking place, no licensed dentist was on-site at its Birmingham-based SmileShop, in clear violation

of Alabama law.

         34.    Accordingly, on September 20, 2018, the Board sent a cease and desist letter to

SmileDirect because its SmileShop did not have a dentist physically present on-site while these

intra-oral digital imaging procedures were taking place. This was a plain enforcement of its own

regulations promulgated pursuant to the Dental Practice Act of Alabama and under the clear

articulation and active supervision of the State of Alabama.

         35.    Shortly after being served with the Board’s cease-and-desist letter, on October 12,

2018, SmileDirect filed a complaint in this court, asserting various claims for constitutional and

Sherman Act violations. See D. Blaine Leeds, DDS, et al. v. Board of Dental Examiners of

Alabama, et al., Case No. 2:18-cv-01679-TMP, in the United States District Court for the Northern

District of Alabama, at Doc. 1. The Board filed a motion to dismiss, which was granted in

substantial part, but denied as to SmileDirect’s dormant Commerce Clause and Sherman Act

claims. See id. at Docs. 57–58. The Board subsequently appealed the denial of its motion to

dismiss SmileDirect’s Sherman Act claim to the Eleventh Circuit. See id. at Doc. 75. That appeal

has been briefed, argued, and is currently pending interlocutory review.

         36.    On April 17, 2020, while the SmileDirect matter was pending interlocutory review

before the Eleventh Circuit, the FTC issued a Civil Investigative Demand (“CID”) to the Board,

requesting information and documents pertaining to the passage and the Board’s plain enforcement



3
    https://www.youtube.com/watch?v=Ca69CuWqHCw.

                                                 9
         Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 10 of 14



of the regulations at issue in the SmileDirect matter which prohibit the taking of “digital images”

or “digital impressions” of a patient’s teeth without the “direct supervision” of a dentist, on site

and physically present.

       37.     The FTC has only served a CID on the Board. The Board has not responded to the

CID.

                                  COUNT 1
                    DECLARATORY JUDGMENT AGAINST THE FTC

       38.     The Board incorporates all previous paragraphs as if fully set forth herein.

       39.     An actual and justiciable controversy exists between the Board and the FTC

regarding the FTC’s requests pursuant to its CID.

       40.     The CID imposes a definite and concrete injury to the legal interests of the Board

as a sovereign entity.

       41.     The FTC’s CID seeks to require the Board to respond to “specifications,” including

interrogatories and requests for production of documents, relating to the Board’s promulgation and

plain enforcement of the Regulation.

       42.     The Board is under no obligation to respond to the FTC’s CID.

       43.     The Board is constitutionally and otherwise immune from and therefore not subject

to Sherman Act scrutiny with respect to its promulgation or enforcement of the Regulation.

       44.     The Board does not otherwise consent to the FTC’s investigation of its conduct and

requests this Court to intervene on its behalf to declare the FTC’s actions unlawful.

                                      COUNT II
                             INJUNCTION AGAINST THE FTC

       45.     The Board incorporates all previous paragraphs as if fully set forth herein.




                                                10
            Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 11 of 14



       46.      The FTC has served a CID on the Board which requires the Board to answer various

specifications, including interrogatories and request for production.

       47.      The FTC’s CID specifications will result in the expense of time and money to

review the CID, gather responsive information and documents, and produce them to the FTC in a

timely manner.

       48.      An injunction to enjoin the FTC from enforcing the CID or pursuing further

investigation is necessary to prevent such harm.

       49.      The Board is likely to succeed on the merits that, as a sovereign entity, it is immune

from Sherman Act scrutiny by the FTC.

       50.      The Board is likely and is in fact suffering irreparable harm. The injury the Board

suffers as a result of the FTC’s CID and related investigation are great and immediate, for which

there is no plain, speedy, and adequate remedy at law or otherwise.

       51.      The balance of equities tips in favor of enjoining the FTC’s CID and investigation

because the federal government’s interest in promoting competition is more than outweighed by

the burden on the sovereign interests of the State of Alabama, particularly where, as here, the State

of Alabama put in place adequate antitrust review procedures to monitor and actively supervise

the Board’s actions; the Regulation at issue—a provision that bears on the public health and

welfare of Alabama citizens—bears the imprimatur of the State of Alabama; the Board is an “arm

of the state”; and the Alabama Legislature desired to immunize the Board from Sherman Act

scrutiny.

       52.      The injunction is in the public interest because a State cannot be required to submit

to an investigation of the federal government from which it is immune.




                                                 11
         Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 12 of 14



       53.      The Board will provide security in an amount the Court considers proper in accord

with Fed. R. Civ. P. 65(c).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court enter judgment as follows:

       A.       For an Injunction enjoining the FTC from requiring the Board to respond to its CID

or further investigation;

       B.       For a Declaratory Judgment stating the following:

               i.   That the Board cannot be compelled to respond to the FTC’s CID;

              ii.   That the Board is constitutionally and otherwise immune from liability under

                    the Sherman Act for the Board’s promulgation or plain enforcement of the

                    Regulation;

             iii.   That the Board cannot be commanded to submit to the FTC’s investigation

                    because “nothing in the language of the Sherman Act or its history . . . suggests

                    that its purpose was to restrain a state or its officers or agents from activities

                    directed by its legislature,” Parker v. Brown, 317 U.S. 341, 350–51 (1943);

             iv.    That the FTC may not hinder or abrogate these Alabama regulations;

              v.    That a speedy hearing be pursued on this matter pursuant to Rule 57 of the

                    Federal Rules of Civil Procedure; and

             vi.    That the Board is entitled to such other or alternative relief as the Court may

                    deem appropriate under the circumstances or as consistent with the claims and

                    causes asserted in this action.

       Respectfully submitted this 2nd day of September, 2020.


                                               /s/ R. Ashby Pate

                                                  12
      Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 13 of 14



                                  One of the Attorneys for Plaintiffs
                                  The Board of Dental Examiners of Alabama and its
                                  members in their official capacities

OF COUNSEL
Jackson R. Sharman, III (SHA048)
jsharman@lightfootlaw.com
R. Ashby Pate (PAT077)
apate@lightfootlaw.com
Logan T. Matthews (MAT068)
lmatthews@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, L.L.C.
The Clark Building
400 20th Street North
Birmingham, Alabama 35203




                                      13
        Case 2:20-cv-01310-SGC Document 1 Filed 09/02/20 Page 14 of 14



                                             JURY DEMAND

       Plaintiffs request a trial by jury.

                                                /s/ R. Ashby Pate
                                                One of the Attorneys for Plaintiffs
                                                The Board of Dental Examiners of Alabama and its
                                                members in their official capacities



Plaintiffs Will Serve Defendant as Follows:

By Certified Mail:
United States Attorney’s Office
c/o Prim F. Escalona, Interim United States Attorney for the Northern District of Alabama
1801 4th Avenue North
Birmingham, Alabama 35203

United States Attorney’s Office
c/o Civil Division, Process Clerk
1801 4th Avenue North
Birmingham, AL 35203

United States Attorney General’s Office
c/o Attorney General William P. Bar, Attorney General of the United States of America
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Federal Trade Commission
c/o Joseph Simons, Chairman
600 Pennsylvania Avenue, NW
Washington, DC 20580




                                                  14
